Exhibit 10-xx AT&T SENIOR MANAGEMENT LONG TERM DISABILITY AND SURVIVOR PROTECTION PLAN As Amended and Restated effective January 1, 1998 With Amendments through December 31, 2008 PURPOSE The Senior Management Long Term Disability and Survivor Protection Plan (the “Plan”) has provided disability benefits to Senior Managers of AT&T Corp. The Plan also has provided a minimum retirement benefit (from all AT&T sources) to a Senior Manager who satisfies certain age and service requirements at termination of employment. The Surviving Spouse of a Senior Manager is also entitled to a minimum Surviving Spouse benefit (from all AT&T sources) if the Senior Manager dies while actively employed, or after termination of employment with eligibility for a minimum retirement benefit. Effective December 31, 2007, the Plan was amended to eliminate the disability benefit with respect to future disabilities.Also effective after December 31, 2007, new Senior Managers do not become participants in this Plan. During the period from January 1, 2005 to December 31, 2008, the Plan has been operated in good faith compliance with the provisions of Code Section 409A, Internal Revenue Notice 2005-1, and the final Treasury Regulations for Code Section 409A, and any other generally applicable guidance published in the Internal Revenue Service Bulletin with an effective date prior to January 1, 2009.On or after January 1, 2009, this Plan shall be interpreted and construed consistent with the requirements of Code Section 409A and all applicable guidance issued thereunder with respect to all accrued benefits under this Plan, including, except as indicated below, those benefits that may be otherwise treated as existing prior to the statutory effective date of Code Section 409A (“grandfathered benefits”) within the meaning of Treasury Regulation Section 1.409A-6(a)(3).The preceding sentence notwithstanding, it is the intention of the Company that the grandfathering provisions of Code Section 409A be applied under this Plan with respect to any Participant (and any surviving Spouse, Beneficiary or Estate of such Participant) who terminated employment prior to January 1, 2005, with respect to all benefits earned under the Plan with respect to such Participant prior to termination of employment.If any individual who terminated employment prior to January 1, 2005 is rehired after December 31, 2004 and earns additional benefits following reemployment the terms of the Plan shall be applied separately with respect to benefits earned prior to January 1, 2005 and with respect to benefits earned following rehire. The Company reserves the right to amend any provision of the Plan or any election submitted by a Participant, or take any other action that the Company deems appropriate to ensure compliance with Code Section 409A, including altering the time and form of any distribution so as to accomplish the intended purpose of this Plan. ARTICLE 1 DEFINITIONS For the purpose of the Plan, the following terms shall have the meanings set forth in this Article 1. 1.01. “Administrator” shall mean the person identified as the Pension Plan Administrator under the Pension Plan or such other person or entity designated by the Company. 1.02. “Affiliated Corporation” shall mean any corporation or other entity of which 50 percent or more of the voting stock is owned directly or indirectly by AT&T. 1.03. “AT&T” or “Company” shall mean AT&T Corp. (formerly American Telephone and Telegraph Company), a New York Corporation, or its successors. 1.04. “AT&T Inc.” shall mean AT&T Inc. (formerly SBC Communications Inc.), a Delaware Corporation, which acquired AT&T Corp. effective November 18, 2005 pursuant to that certain merger agreement dated January 30, 2005. 1.05. “Annual Basic Pay” shall mean the Participant’s annual base salary rate on the last day the Participant was on the active payroll plus an amount determined with reference to the Short Term Plan, but excluding all differentials regarded as temporary or extra payments and all awards and distributions made under the Long Term Plan.For purposes of determining the Disability Allowance under Article A-2, the amount determined with reference to the Short Term Plan shall be the last Short Term Award granted to the Participant prior to the last day the Participant was on the active payroll.For purposes of determining the Minimum Retirement Benefit under Article 3 and Article A-3, and the Surviving Spouse Benefit under Article 4 and Article A-4, the amount determined with reference to the Short Term Plan shall be the greater of (a) the Short Term Award for the last full calendar year of service prior to the earlier of the Participant’s retirement, termination or death, or (b) the Short Term Award granted with respect to any later partial calendar year of service. 1.06. “Board” shall mean the Board of Directors of AT&T Corp. 1.07. “Committee” shall mean the Employees’ Benefit Committee appointed by the Company to administer the Pension Plan, or any successor to such Employees’ Benefit Committee. 1.08. “Leave of Absence” shall mean where a person is absent from employment with AT&T on a leave of absence, military leave, or sick leave, where the leave is given in order to prevent a break in the continuity of term of employment, and permission for such leave is granted (and not revoked) in conformity with the rules of the employer that employs the individual, as adopted from time to time, and the employee is reasonably expected to return to service. Except as set forth below, the leave shall not exceed six (6) months for purposes of this Plan, and the employee shall Terminate Employment upon termination of such leave if the employee does not return to work prior to or upon expiration of such six (6) month period, unless the individual retains a right to reemployment under law or by contract. A twenty-nine (29) month limitation shall apply in lieu of such six (6) month limitation if the leave is due to the employee being “disabled” (within the meaning of Treasury Regulation Section 1.409A-3(i)(4)). A Leave of Absence shall not commence or shall be deemed to cease under the Plan where the employee has incurred a Termination of Employment. 1.09. “Disability Benefit Plan” shall mean a Participating Company’s Sickness and Accident Disability Benefit Plan. 1.10. “Long Term Plan” shall mean the AT&T Senior Management Long Term Incentive Program or successor long term incentive plans. 1.11. (a) “Participant” for purposes of the Disability Allowance under Article A-2, shall mean an employee of a Participating Company holding a position evaluated or classified as above “E-band” or equivalent, except that no employee who has been notified in writing that the assignment to such position will be temporary shall be considered as a Participant for any purpose under the Plan.Effective January 1, 2004, for purposes of Section A-2.04, “Participant” shall mean an employee of a Participating Company holding a position as a Senior Manager. Notwithstanding the preceding, effective January 1, 2008, an individual shall be a Participant for purposes of the Disability Allowance only if such individual is considered “disabled” pursuant to Section A-2.01(a) prior to January 1, 2008, and only with respect to a continuous uninterrupted period of disability commencing prior to January 1, (b) “Participant” for purposes of the Minimum Retirement Benefit under Article 3, shall mean (i) an employee of a Participating Company who holds a position evaluated or classified as above “E-band” or equivalent, except that no employee who has been notified in writing that the assignment to such position will be temporary shall be considered as a Participant for any purpose under the Plan, or (ii) effective January 1, 2004, an employee of a Participating Company holding a position as a Senior Manager. For purposes of the Minimum Retirement Benefit under Article 3, “Participant” shall also include a former employee who met the requirements of the preceding sentence on the last day of employment with AT&T Corp. and who (i) terminated employment with five or more years of service and on or after age 62, or (ii) retired on a service pension under the Pension Plan or, (iii) effective for a termination of employment on or after January 1, 1998, was Service Pension Eligible as defined herein at the date of termination of employment. Notwithstanding the preceding, an individual who is not a Participant on December 31, 2007 shall not become a Participant under this Plan. (c) “Participant” for purposes of the Surviving Spouse Benefit under Article 4, shall mean an employee described in Section 1.11(a)above, or a former employee of a Participating Company who was a Participant under Section 1.11(a) on the last day of employment, if such former employee (1) is eligible to receive a Disability Allowance under Article 2, or (2) is eligible to receive a Minimum Retirement Benefit under Article 3. (d) “Participant” for purposes of the Death Benefit under Article 5, shall mean a former employee of a Participating Company who was a Participant under Section 1.11(b) above on the last day of employment, if such former employee is eligible to receive a Disability Allowance under Article 2, or is eligible to receive a Minimum Retirement Benefit under Article 3. (e) For purposes of Sections 1.11(b), 1.11(c), and 1.11(d) above, a former employee shall be considered to be eligible to receive a Disability Allowance under Article 2 or a Minimum Retirement Benefit under Article 3 if he or she has met the conditions specified in Article 2 or in Article 3, even though the receipt of other benefits by such former employee precludes his or her receipt of any benefits under Article 2 or Article 3. (f) For purposes of Section 1.11, Senior Manager shall mean a management employee of a Participating Company classified as “Manager 6” in a non-banded environment, or at salary grade level above “E-band” or its equivalent, in a banded environment. 1.12. “Participating Company” shall mean AT&T Corp. and any Affiliated Corporation that has elected, with the approval of the Committee as required by Section 8.01, to participate in the Plan. 1.13. “Pension Plan” shall mean the AT&T Management Pension Plan or successor pension plans. 1.14. “Plan” shall mean this AT&T Senior Management Long Term Disability and Survivor Protection Plan. 1.15. “SERP Participant” shall mean an officer who is designated as a participant in the AT&T Inc. 2005 Supplemental Employee Retirement Plan (the “AT&T SERP”). The initial day of participation in such plan is the named officer’s “SERP Effective Date” as defined in the AT&T SERP. For purposes of this Plan, such individual is considered a SERP Participant whether or not he or she has satisfied the vesting requirements of the SERP. 1.16. “SERP Vesting Date” shall mean the date a SERP Participant becomes vested in his or her benefit under the 2005 Supplemental Employee Retirement Plan of AT&T Inc., or January 1, 2011 if later. 1.17. “Service Pension Eligible” means termination of employment with a combination of age and/or Term of Employment as follows: (i)the Participant’s Term of Employment has been at least thirty years, regardless of his or her age, or (ii)the Participant’s Term of Employment has been at least twenty-five years and he or she has reached the age of fifty years, or (iii)the Participant’s Term of Employment has been at least twenty years and he or she has reached the age of fifty-five years, or (iv)the Participant’s Term of Employment has been at least ten years and he or she has reached the age of sixty-five years For purposes of determining whether a Participant is Service Pension Eligible at his or her termination of employment on or after January 1, 1998, “term of employment” shall include the period of a transition leave of absence, as defined in the Pension Plan, determined in accordance with the provisions of the Pension Plan. 1.18. “Short Term Award” means the actual amount awarded (including any amounts deferred pursuant to the AT&T Senior Management Incentive Award Deferral Plan) annually to a Participant pursuant to the AT&T Short Term Incentive Plan or successor short term incentive plans.Short Term Awards shall, for purposes of this Plan, be considered to be awarded on the last day of the performance period with respect to which they are earned. 1.19. “Short Term Plan” shall mean the AT&T Short Term Incentive Plan or predecessor short term incentive plans. 1.20. “Specified Employee” shall mean any Participant who is a Key Employee (as defined in Code Section 416(i) without regard to paragraph (5) thereof), as determined by AT&T in accordance with its uniform policy with respect to all arrangements subject to Code Section 409A, based upon the 12-month period ending on each December 31st (such 12-month period is referred to below as the identification period). All Participants who are determined to be Key Employees under Code Section 416(i) (without regard to paragraph (5) thereof) during the identification period shall be treated as Key Employees for purposes of the Plan during the 12-month period that begins on the first day of the 4th month following the close of such identification period. 1.21. “Surviving Spouse” means a deceased Participant’s surviving spouse of the opposite sex who is such Participant’s “spouse” within the meaning of the Qualified Plan, as defined in the respective provisions of the Qualified Plan.Notwithstanding the preceding, if an alternate payee (as that term is defined in Section 414(p) of the Code) is deemed the surviving spouse for purposes of all or a portion of the Participant’s benefit under the Qualified Plan, such alternate payee shall not be deemed to be the “spouse” for any purpose under this Plan 1.22. “Term of Employment” shall have the same meaning as the meaning assigned to such expression in the Pension Plan. 1.23. “Termination of Employment” shall mean the ceasing of the Participant’s employment from the AT&T controlled group of companies for any reason whatsoever, whether voluntarily or involuntarily. References herein to Termination of Employment, Terminate Employment, or a similar reference, shall mean the event where the employee has a separation from service, as defined under Code Section 409A, with all members of the AT&T controlled group. Notwithstanding the foregoing, the employment relationship of a Participant with the AT&T controlled group is considered to remain intact while the individual is on a Leave of Absence. With respect to periods on or after November 18, 2005, the controlled group shall be determined with respect to entities required to be aggregated recognizing the acquisition of AT&T Corp. by SBC Communications Inc. (now known as AT&T Inc.). ARTICLE 2 DISABILITY ALLOWANCE Disability benefits under this Plan are provided only with respect to an eligible Participant whose disability commenced prior to January 1, 2008.Plan provisions applicable to disability benefits are described in Article A-2. ARTICLE 3 MINIMUM RETIREMENT BENEFIT This Article 3 describes the Minimum Retirement Benefit payable with respect to a Participant who terminates employment on or after December 1, 2008. The provisions of Article A-3 describe the Minimum Retirement Benefit with respect to a Participant who terminates employment prior to December 1, 3.01. A Participant described in Section 1.11(a) whose Term of Employment has been five years or more who terminates employment on or after his or her sixty-second birthday, or a Participant described in Section 1.11(b) who is Service Pension Eligible at the time of his or her termination of employment, shall be eligible to receive a monthly minimum retirement benefit equal to one and one-quarter percent of Participant’s Annual Basic Pay, as defined in Section 1.05, on the last day the Participant was on the active payroll reduced by the sum of the Immediate Annuity Value of the Qualified Plan, and the Immediate Annuity Value of the AT&T Nonqualified Pension Plans.For purposes of this Section 3.01, (a) the Immediate Annuity Value of the Qualified Plan means the monthly amount of annuity payments that would be paid under the Pension Plan on a single life, level payment annuity basis assuming payment of such plan benefit commenced immediately upon the Participant’s Termination of Employment, notwithstanding the form of payment of such Pension Plan benefit actually made to the Participant and notwithstanding the actual commencement date of such Pension Plan benefit; and (b) the Immediate Annuity Value of the AT&T Nonqualified Pension Plans shall mean the monthly amount of annuity benefits paid under the AT&T Excess Benefit and Compensation Plan and the AT&T Non-Qualified Pension Plan, as applicable, commencing at the actual time and pursuant to the actual form such benefit payments are made from such plans; provided, however, that if such payments are made in a form of payment other than a life annuity, the “Immediate Annuity Value” for purposes of this Section 3.01(b) shall mean the amount payable as a single life annuity that is the actuarial equivalent of the payments made from such plans. Actuarial equivalence for this purpose shall be determined based on the actuarial assumptions and methodology in effect under the SERP as of the date payments commence. Notwithstanding the preceding, with respect to a Participant whose Termination of Employment occurs after the SERP Vesting Date, as defined herein, a benefit shall be calculated pursuant to the provisions of the preceding paragraph as of the Participant’s SERP Vesting Date, as if the Participant had a Termination of Employment and benefits under the Pension Plan and AT&T Nonqualified Pension Plans had commenced as of such date.Thereafter, the Minimum Retirement Benefit shall be a frozen amount equal to the amount so determined as of such date.If a Participant is not Service Pension Eligible or is not age 62 or older with five or more years of service as of the SERP Vesting Date, the Participant’s Minimum Retirement Benefit shall thereafter be zero. 3.02. The minimum retirement benefit shall be paid as an annuity, lump sum, or in installments payments, pursuant to an election under the AT&T SERP made on or before December 31, 2008 with respect to benefits that may become payable to the Participant under the AT&T SERP. The amount of any payment made in the form of installments or a lump sum will be the actuarial equivalent of the single life annuity benefits determined pursuant to Section 3.01, based on the actuarial assumptions and methodology in effect under the SERP as of the date payments commence. 3.03. Payment of the Minimum Retirement Benefit shall commence at the Participant’s Termination of Employment. Notwithstanding the preceding, effective on and after January 1, 2005 with respect to payments in the form of a commercial annuity pursuant to Section 6.01 and effective on and after January 1, 2009 with respect to all other payments under the Plan, payment under the Plan to or with respect to a Participant who is eligible to participate in the SERP or who is determined to meet the definition of Specified Employee shall be payable as otherwise provided in this Plan, except that the initial payment shall be made no earlier than six (6) months following his or her Termination of Employment.If, absent this Section 3.03, payment to a Specified Employee would have commenced before the expiration of such six-month period, the first payment with respect to such Specified Employee will include the sum of the annuity payments withheld, together with interest thereon.For purposes of the immediately preceding sentence, interest shall be credited using the GAAP Rate in effect as of the end of the calendar year immediately preceding the Participant’s Termination of Employment, for distributions made after December 31, 2007.“GAAP Rate” means such rate as defined under the SERP for the referenced period. Notwithstanding the preceding, for distributions made prior to January 1, 2008, interest credited for purposes of this Section 3.03 shall be at an effective annual rate equal to 120 percent of the Federal Mid-term rate in effect as of the date such annuity payments otherwise would have commenced 3.04. Payments made pursuant to this Article 3 shall terminate at the death of the Participant, but shall terminate earlier if the form of payment, determined pursuant to Section 3.02, is other than a life annuity form of payment. ARTICLE 4 SURVIVING SPOUSE BENEFIT This Article 4 describes the Surviving Spouse Benefit payable with respect to a Participant who is an employee on December 1, 2008 and whose death occurs on or after December 1, 2008. The provisions of Article A-4 describe the Surviving Spouse Benefit with respect to a Participant not described in the preceding sentence. 4.01. Subject to the provisions of Section 4.02, in the event of the death of a Participant, who is described in Section 1.11(c), the Surviving Spouse of such Participant shall be eligible to receive a monthly benefit equal to one and one-quarter percent of the Participant’s Annual Basic Pay, as defined in Section 1.04, on the last day the Participant was on the active payroll prior to his or her death reduced by the Spouse Immediate Annuity Value of the Qualified Plan, and the Spouse Immediate Annuity Value of the AT&T Nonqualified Pension Plans.The Spouse Immediate Annuity Value of the Qualified Plan means the monthly annuity payment that would be paid to the Participant under the Pension Plan on a single life, level payment annuity basis assuming payment of such plan benefit commenced immediately upon the Participant’s Termination of Employment, whether by death or otherwise, notwithstanding the form of payment of such Pension Plan benefit actually made to the Participant and notwithstanding the actual commencement date of such Pension Plan benefit.For purposes of this Section 4.01, the Spouse Immediate Annuity Value of the AT&T Nonqualified Pension Plans shall mean the monthly annuity benefits paid to the Surviving Spouse under the AT&T Excess Benefit and Compensation Plan and the AT&T Non-Qualified Pension Plan, as applicable, commencing at the actual time and pursuant to the actual form such benefit payments are made to the Surviving Spouse from such plans following the death of the Participant. Notwithstanding the preceding, with respect to a Participant whose Termination of Employment occurs after the SERP Vesting Date, a benefit shall be calculated pursuant to the provisions of the preceding paragraph as of the Participant’s SERP Vesting Date, as if the Participant died and benefits under the Pension Plan and the AT&T Nonqualified Pension Plans had commenced on such date.The amount so determined shall be fixed, and shall not be subject to redetermination. With respect to a benefit payable upon the death of a Participant occurring after the SERP Vesting Date, the Surviving Spouse Benefit shall be determined as follows: (i)If the Participant dies following Termination of Employment, the Surviving Spouse Benefit shall be equal to the amount determined as of the SERP Vesting Date; provided, however, if the Participant is not Service Pension Eligible or is not age 62 or older with five or more years of service as of the SERP Vesting Date, the Surviving Spouse Benefit shall be zero. (ii) If the Participant dies prior to Termination of Employment, the Surviving Spouse Benefit shall be equal to the amount determined as of the SERP Vesting Date. 4.02. Notwithstanding any provision of Section 4.01 to the contrary, the Surviving Spouse of a Participant shall not be eligible to receive benefits under this Article 4 if the form of payment designated by the Participant pursuant to an election under the AT&T SERP made on or before December 31, 2008 with respect to benefits that may become payable to the Participant under the AT&T SERP is other than a joint and survivor form of payment with the Surviving Spouse as the joint annuitant. 4.03. The benefit payable to the Surviving Spouse shall be paid in the form of a single life annuity, commencing upon the death of the Participant. 4.04. Payments made pursuant to this Article 4 shall terminate at the death of the Surviving Spouse. ARTICLE 5 DEATH BENEFITS 5.01. Upon the death of a Participant described in Section 1.11(d) whose last day on the active payroll occurred on or after January 1, 1987, and who has not retired on a service pension or a disability pension under the Pension Plan, or who was not Service Pension Eligible at the time of termination, a death benefit in the amount of the Participant’s annual base salary rate in effect on the last day said Participant was on the active payroll shall be paid to one or more of the beneficiaries listed in Section 5.02 below as determined by the Committee, provided, however, that such death benefit shall be reduced by the sum of any death benefit paid under Section 5 of the Pension Plan, the AT&T Excess Benefits and Compensation Plan, and the AT&T Non-Qualified Pension Plan on account of the Participant’s death. 5.02. The persons who may be the beneficiaries of the death benefit described in Section 5.01 are the Participant’s legal spouse if living with him at the time of his or her death, his or her unmarried child or children under age 23 (or over that age if physically or mentally incapable of self-support) who were being supported in whole or in part by the deceased at his or her death, or a dependent parent or parents living with the deceased at the time of his or her death or in a separate household in the vicinity of the deceased and provided by him. 5.03. If the Participant is not survived by any person listed in Section 5.02, a death benefit up to the maximum amount shown in Section 5.01 above may be payable, at the discretion of the Committee, to any other dependent relative receiving or entitled to receive support from the deceased; if no such dependent relative survives the deceased, no death benefit will be payable under this Plan. ARTICLE 6 SOURCE OF PAYMENT 6.01.Source of Payments. (a)AT&T may establish a trust to hold assets to be used to make benefit payments under the terms of this Plan, provided such trust does not cause the Plan to be “funded” within the meaning of ERISA.Funds invested hereunder shall, for purposes of this Plan, be considered to be part of the general assets of the Participating Company which invested the funds, and no Participant, beneficiary or lawful spouse shall have any interest or right in such funds.To the extent trust assets are available, they may be used to pay benefits arising under this Plan and all costs, charges and expenses relating thereto.To the extent that the funds held in the trust are insufficient to pay such benefits, costs, charges and expenses, AT&T or the responsible Participating Company shall pay such benefits, costs, charges and expenses from its general assets. (b)In addition, the Company may, in its sole discretion, purchase and distribute one or more commercial annuity contracts, or cause the trustee of the trust to purchase and distribute one or more commercial annuity contracts, to make benefit payments required under this Plan, to any Officer, as defined herein, or the Surviving Spouse of any Officer, provided, however, that with respect to an annuity purchase occurring prior to January 1, 2005,the purchase and distribution of any such annuity contracts shall be no sooner than the expiration of any forfeiture provisions applicable to the Officerunder the AT&T Non-Competition Guidelines, or as otherwise may be provided in accordance with procedures establish by the Executive Vice President – Human Resources (or any successor to such position), and provided further that, effective January 1, 2004, the Company’s right to direct that payments under the Plan shall be made through one or more commercial annuity contracts shall be applicable to only the benefits payable to any Participant, or the Surviving Spouse of any such Participant, as applicable, who (1) wason the active payroll of the Company (or on an approved leave of absence with guaranteed right of reinstatement) and classified as an Officer on December 31, 2003, and (2) satisfies the age and service requirements, or is within twelve months of satisfying therequirements in effect at the time the Participant terminates employment with the Company for the receipt of retirement-related health benefits under the AT&T Corp. Postretirement Welfare Benefits Plan (or any successor to such plan) (other than by virtue of the “Rule of 65”orthrough a Company-sponsored employee-paid health benefits access program, or through the AT&T Corp. Separation Medical Plan), without regard to whether or not the Officer has five years of service as of December 31, 1999. Such annuity contracts may be purchased from a commercial insurer acceptable to the Executive Vice President - Human Resources (or any successor to such position). Further, the Executive Vice President - Human Resources (or any successor to such position), may determine, in his or her sole discretion, to pay additional sums to any Officer, from the Company’s general assets or from the trust, if any, to reimburse the Officer for additional federal and state income taxes estimated to be incurred by reason of the distribution of any such annuity contracts. The Executive Vice President - Human Resources (or any successor to such position) shall establish a methodology or methodologies for determining the amount of such additional sums. The methodology or methodologies selected shall be those that the Executive Vice President - Human Resources (or any successor to such position) determines, in his or her sole discretion, to be the most effective and administratively feasible for the purpose of producing after-tax periodic benefit payments that approximate the after-tax periodic benefit payments that would have been received by Officers in the absence of the distribution of the annuity contract.Any such purchase and distribution of an annuity contract shall be a full and complete discharge of the Plan’s, AT&T’s and the Participating Companies’ liability for payments assumed by the issuer of the annuity contract. (c)Notwithstanding the provisions of the preceding Section 6.01(b), effective January 1, 2005, a Participant who is eligible to elect to receive his or her benefit under the Plan in the form of a third-party commercial annuity contract pursuant to Section 6.01(b) shall be required to submit an election, on a form provided by the Company, with respect to the time and form of payment in which benefits under this Plan shall be distributed for any reason other than the death of the Participant.Such election form shall be submitted to the Company no later than one of the following dates, whichever is applicable:(i) such Participant’s separation from service, with respect to distribution of such annuity contract during the 2005 calendar year, (ii) the earlier of (A) such employee’s separation from service, or (B) December 31, 2005, with respect to the distribution of such annuity contract during the 2006 calendar year, and (iii) December 31, 2006, for distributions of such annuity contracts occurring after the 2006 calendar year.Notwithstanding the foregoing, the Company may permit such a Participant to submit a distribution election form in 2006 with respect to his or her benefits under the Plan, provided that such election in the 2006 calendar year may not result in a change in payment elections with respect to payments that the Participant would otherwise receive during the 2006 calendar year, or to cause payments to be made in 2006, to the extent permitted under the proposed Treasury Regulations under Code Section 409A. (d)Notwithstanding the provisions of the preceding Section 6.01(b) and Section 6.01(c), the annuity purchase program described in Section 6.01(b) shall be discontinued effective September 6, 2007, and any election in effect on September 6, 2007 pursuant to which a Participant has elected to receive distribution of his or her benefits under this Plan through the purchase of a commercial annuity contract shall be null and void, as such election relates to any distribution from this Plan to a Participant or Surviving Spouse occurring after September 6, 2007. 6.02.Unfunded Status. The Plan at all times shall be entirely unfunded for purposes of the Internal Revenue Code of 1986, and ERISA, and, except as provided in Section 6.01, no provision shall at any time be made with respect to segregating any assets of a Participating Company for payment of any benefits hereunder.Funds invested hereunder shall continue for all purposes to be part of the general assets of the Participating Company which invested the funds.The Plan constitutes a mere promise by the Participating Company to make payments, if any, in the future.No Participant, spouse, beneficiary or any other person shall have any interest in any particular assets of a Participating Company by reason of the right to receive a benefit under the Plan and to the extent the Participant, surviving lawful spouse, beneficiary or any other person acquires a right to receive benefits under this Plan, such right shall be no greater than the right of any unsecured general creditor of a Participating Company. ARTICLE 7 ADMINISTRATION OF THE PLAN 7.01.Administration and Authorities. The Plan shall be administered by the Company and it shall have full discretionary authority to manage and control the operation and administration of the Plan, including the power to interpret provisions of the Plan, make determinations of fact, promulgate rules and regulations, determine benefit eligibility of individual and classes of Participants, delegate its powers and duties hereunder to the Committee, the Administrator or others and take such other action as it shall find necessary and appropriate to implement the provisions of the Plan.The Committee and the Administrator may retain attorneys, consultants, accountants or other persons (who may be employees of the Company or an Affiliated Corporation) to render advice and assistance and may delegate any of the authorities conferred on it to such persons as it shall determine to be appropriate to effect the discharge of its duties hereunder.The Company, the Affiliated Corporations and any of their officers and employees shall be entitled to rely upon the advice, opinions, and determinations of any such persons.Any exercise of the authorities set forth in this Section, whether by the Company, the Committee or its Delegate, or the Administrator, shall be final and binding upon the Company, its Affiliated Corporations, their officers, directors and affected Participants and beneficiaries. 7.02.Committee. The Company has delegated to the Committee authority to make the final determination to grant or deny claims for benefits under the Plan with respect to Participants and to authorize disbursements according to the terms of the Plan. 7.03.Indemnification. No member of the Board or the Committee or the Administrator shall be personally liable by reason of any contract or other instrument executed by such individual on his or her behalf or in his or her capacity as a member of the Board, Committee or the Administrator nor for any mistake of judgment made in good faith, and AT&T shall indemnify and hold harmless each member of the Board, each member of the Committee, the Administrator and each other employee, officer, or director of AT&T or any Participating Company to whom any duty or power relating to the administration or interpretation of the Plan may be allocated or delegated, against any cost or expense (including attorneys’ fees) or liability (including any sum paid in settlement of a claim) arising out of any act or omission to act in connection with the Plan unless arising out of such person’s own fraud or bad faith. 7.04. Benefit Claims and Appeals. (a) Benefit Claims. All claims for benefit payments under the Plan shall be submitted in writing by a Participant, a Surviving Spouse, beneficiary, or the estate of the Participant, or the duly authorized representative of such person or estate (“Claimant” for purposes of this Section 7.04) to the Administrator. The Administrator shall notify the Claimant in writing within 90 days after receipt as to whether the claim has been granted or denied. This period may be extended for up to an additional 90 days, for a total of 180 days, in the case of special circmstances provided that written notice of the extension is furnished to the Claimant prior to the termination of the initial 90-day period. The extension notice shall indicate the special circumstances requiring an extension of time and the date by which the Administrator expects to render the benefit determination. In the event the claim is denied, in whole or in part, the Claimant will receive notice of the Administrator’s decision, including: (i) the specific reasons for the adverse determination, (ii) reference to the pertinent Plan provisions on which the adverse determination is based, (iii) a description of any additional material or information necessary for the Claimant to perfect the claim and an explanation of why such material or information is necessary, and (iv) a description of the Plan’s procedures for appealing the adverse determination (including applicable time limits) and the Claimant’s right to bring a civil action under section 502(a) of ERISA following an adverse determination on review. (b) Benefit Appeals. A Claimant whose claim for benefits has been denied, in whole or in part, may, within 60 days of receipt of any adverse benefit determination, appeal such denial to the Committee. All appeals shall be in the form of a written statement and shall (i) set forth all of the reasons in support of favorable action on the appeal, (ii) identify those provisions of the Plan upon which the Claimant is relying, and (iii) include copies of any other documents, records and other materials which may support favorable consideration of the claim. If the Claimant submits a written request for review of a denied claim, the Claimant is entitled to receive, upon request and free of charge, reasonable access to, and copies of, all documents, records and other information relevant to the claim (as defined in DOL Reg. §2560.503-1(m)(8) for claims filed on or after January 1, 2002), and (iv) a statement of the right of the Claimant to bring a civil action under section 502(a) of ERISA following an adverse benefit determination on review.The Claimant may raise issues even if such issues were not raised in the initial benefit determination. The Committee shall decide the issues presented within 60 days after receipt of such request, but this period may be extended for up to an additional 60 days in the case of special circumstances provided that written notice of the extension is furnished to the Claimant prior to the termination of the initial 60-day period.The extension notice shall indicate the special circumstances requiring an extension of time and the date by which the Committee expects to render the determination.
